Citation Nr: 1025074	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  06-28 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Service connection for a stomach disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from April 2000 to October 2003.                

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In October 2008, the Board remanded this 
matter for additional development.   


FINDING OF FACT

The evidence of record does not preponderate against the 
Veteran's claim that a disorder manifested by nausea, vomiting, 
and diarrhea relates to a service-connected disorder.    


CONCLUSION OF LAW

A digestive disorder manifested by nausea, vomiting, and diarrhea 
relates to a service-connected disorder.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be in 
complete compliance with every aspect of the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002) (VCAA) with respect to the Veteran's claim, the 
Board has determined that the evidence supports a grant of the 
benefits sought.  Consequently, any lack of notice and/or 
development under the VCAA cannot be considered prejudicial to 
the Veteran, and remand for such notice and/development would be 
an inefficient use of VA time and resources.

II.  The Merits to the Claim for Service Connection

The Veteran claims service connection for a stomach disorder.  He 
claims that he incurred the disorder directly in service, and 
alternatively, as a result of a service-connected disorder.  In 
the March 2005 rating decision on appeal, the RO denied the 
Veteran's claim.  For the reasons set forth below, the Board 
disagrees with that decision.  

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).

In general, to establish service connection for a disability, a 
claimant must submit the following: First, medical evidence of a 
current disability. Second, medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease. And third, medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2009).  Establishing service-connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  Id.      

In this matter, the evidence demonstrates that the Veteran has a 
disorder related to the stomach, or digestive system.  In 
December 2008 and February 2009 VA compensation examination 
reports of record (provided pursuant to the Board's October 2008 
remand), the Veteran is diagnosed with a disorder manifested by 
nausea, vomiting, and diarrhea.   

The Board finds moreover that the evidence does not preponderate 
against the claim that this disorder relates to a service-
connected disorder, or to service.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009).  In the December 2008 report, 
the examiner stated that the Veteran's nausea and vomiting likely 
related to a traumatic brain injury (TBI) the RO service 
connected in August 2009.  The February 2009 VA examiner 
corroborated those findings by also associating the Veteran's 
nausea and vomiting with the TBI.  

A division in the evidence exists as to whether the Veteran's 
diarrhea also relates to his service, or to a service-connected 
disorder.  

The two VA examiners agreed that the Veteran experienced 
diarrhea-like symptoms, while the examiners disagreed on whether 
the Veteran had irritable bowel syndrome (IBS) - the December 
2008 examiner diagnosed the Veteran with this disorder, while the 
February 2009 examiner found the Veteran without the disorder.  
In any event, neither examiner attributed a diarrhea-type 
disorder to service or to a service-connected disorder.  Rather, 
the February 2009 examiner attributed the Veteran's diarrhea 
(bowel movement irregularity and intermittent loose stools) to 
pancreatitis from alcohol abuse.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (a medical opinion based on unsubstantiated 
history, without supporting clinical data or other rationale, 
does not provide the required degree of medical certainty needed 
for a service connection finding).  

That examiner's opinion is of probative value in this matter.  
But it is not the only evidence of record pertaining to this 
issue.  The Veteran's statements are also evidence here.  As a 
layperson, the Veteran is generally not capable of opining on 
matters requiring medical knowledge.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis of 
a specific disability and a determination of the origins of a 
specific disorder).  But the Veteran is competent to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

The Veteran has clearly stated that diarrhea-like symptoms he 
experienced in service (documented in service treatment records) 
have continued since service.  During his Board hearing, he 
stated specifically that since "I've been out, I usually go to 
the bathroom about five times a day."  

Though medical evidence in this matter finds these particular 
symptoms unrelated to service, the Veteran's statements indicate 
that such symptoms are related either to service or to a service-
connected disorder such as PTSD or TBI.  Service connection may 
be granted if the evidence shows that the condition was observed 
during service and continuity of symptomatology was demonstrated 
thereafter, and if the evidence includes competent evidence 
relating the current condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b).  

In this matter, the Veteran's lay statements are competent 
evidence which corroborate his claim to service connection for 
diarrhea-like symptoms due to a continuity of symptomatology 
since service.  38 C.F.R. § 3.303(b).  The Board must therefore 
consider his statements in its determination here.  And after a 
weighing of the evidence for and against the claim, the Board 
cannot conclude that the evidence preponderates against the 
Veteran's claim that his diarrhea relates to service or to a 
service-connected disorder.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996) (to deny a claim on its merits, the evidence must 
preponderate against the claim).  
  
Hence, a stomach disorder - i.e., a disorder manifested by 
nausea, vomiting, and diarrhea - should be service connected in 
this matter.  



(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a digestive disorder 
manifested by nausea, vomiting, and diarrhea is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


